DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-19 are pending.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a master load balancer”, “a scheduler”, a queue”, “an autoscaler” in claim 5, “poller” in claim 3, “worker load balancer” in claim 9
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 112
Claim limitations “a master load balancer”, “a scheduler”, a queue”, “an autoscaler” in claim 5, “poller” in claim 3, “worker load balancer” in claim 9 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 13, 14, and 19 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Chang et al. (“A Kubernetes-Based Monitoring Platform for Dynamic Cloud Resource Provisioning”, IEEE, 2017).

With respect to claim 1, Chang discloses:  A scalable platform for providing functions as a service (FaaS), comprising: at least one master node executed over a hardware layer (pg. 1, right column lines 3-9); 

wherein each of the plurality of worker nodes includes at least one pod, wherein each pod is a software container including code for executing a respective serverless function (Fig. 1, pg. 1, right column, the system provides a serverless function, i.e., the user does not have to maintain their own server, pg. 5 discloses scaling the application which is a serverless function as the client does not have to increases or decrease its own servers but rather relies on the provider of the service); and 
wherein the at least one pod of each of the plurality of operational nodes is scalable on demand by the at least one master node (fig. 5, pod scaler, pg. 5 “pod scaler module”).  

With respect to claim 2, Chang discloses: at least one operational node communicatively connected to at least one master node and to the plurality of worker nodes, wherein the at least one operational node is independently executed over a hardware layer (Fig. 1, node on top left corner is the master node, the rest are connected to it).  

With respect to claim 13, Chang discloses: wherein each of the plurality of worker nodes is executed over a different cloud computing platform (pg. 5, right column, under “Experimental Demonstration”)



With respect to claim 19, it recites similar limitations as claim 1 and is therefore rejected under the same citations and rationale. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 15 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ranjan et al. (US 2019/0324786).

	With respect to claim 15, Ranjan discloses: obtaining code and configurations of a plurality of serverless functions from the first FaaS platform (Fig. 1, 102); updating an infrastructure of the second FaaS platform by deploying software images of the plurality of serverless functions (Fig. 1, 106), wherein the second FaaS platform is a scalable FaaS platform (Fig. 1, 108); obtaining, from the first FaaS platform, a current load for each of the plurality of serverless functions and scaling the second FaaS platform based on the obtained current loads (Fig. 1, 112-114).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (“A Kubernetes-Based Monitoring Platform for Dynamic Cloud Resource Provisioning”, IEEE, 2017) in view of Rastogi et al. (US 10594562)

With respect to claim 5, Chang does not specifically disclose: 5. wherein the least one master node further comprises: a master load balancer configured to receive requests to serverless functions by the pods of the plurality of worker nodes and balance the load among the various pods; a scheduler configured to schedule activation of the pods of the plurality of worker nodes based on demand; a queue configured to queue requests to execute serverless functions; and an autoscaler configured to receive events indicating pending requests and to scale the pods of the plurality of worker nodes according to a current demand.  
	However, Rastogi discloses: herein the least one master node further comprises: a master load balancer configured to receive requests to serverless functions by the pods of the plurality of worker nodes and balance the load among the various pods (col. 7, lines 59-col. 8, line 5); a scheduler configured to schedule activation of the pods of 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Rastogi to include accurate metrics, dynamic scaling during operation and lower lag times in load conditions.

Allowable Subject Matter
Claims 3, 4, 6-12, 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WISSAM RASHID whose telephone number is (571)270-3758.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WISSAM RASHID/Primary Examiner, Art Unit 2195